DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Claim Objections
Claim 11 is objected to because of the following informalities:  the claim does not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 appears to only disclose one storage container. The expression “one storage container is removably connected with each other” is not clear. When there is only one positively recited storage container, it is not clear how is to be removably connected to itself. For purpose of examination, examiner is considering the claim as reciting only one storage container and the connectors are considered as being removably connected to the storage. 
Claims 2-11 are also considered indefinite since they all depend on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6,10 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Palenik, III (US Patent No. 3,987,579).
Regarding claim 1, Palenik discloses modular playing block system, comprising: at least one storage container (any one of elements 32, 34, 36, 38 and 40 that could house or store elements 17 are considered as storage containers since each one of them can hold and store rods 17 to hold them in place), wherein: the at least one storage container is removably connected with each other (as shown in Figures 2-4 all the storage containers are removably connected to each other) , the at least one storage container is of different size (for example, as shown in Figure 2 each container have different sizes), the at least one storage container has a plurality of holes (as shown in Figures 2, each container have plurality of holes (44)), a plurality of connectors (see elements 17 as shown in Figure 3), wherein each of the plurality of connectors is inserted in a hole of the plurality of holes to form different arrangements (see Figure 4), and each of the plurality of connectors act as a support for the arrangements (see Figure 4).
Regarding claim 2, as disclosed in paragraph 25 of the instance application, the plurality of connectors are considered to act as cantilever and counterbalance. Therefore, the connectors of the Palenik are considered as meeting the recitation of this claim. As shown in Figure 3 of Palenik, there are multiple connectors (17) that can be considered as capable of acting as cantilever, counterbalance, post and beam.
Regarding claim 4, the at least one storage container is of different shapes (as shown in Figure 2, the containers have different shapes).
Regarding claim 6, when the storage container (36) that has plurality of holes (44) has connectors (17) inserted/placed inside the holes (44) and left sitting on a surface or on base (20), the recited features of the claim are considered as being met.
Regarding claim 10, the plurality of holes is formed on at least one face of the at least one storage containers (see hole elements (44) on the faces of the containers).
Regarding claim 11, the plurality of connectors (17), the plurality of holes (44) and at least one storage containers (for example element (36)) are dimensioned following a grid pattern (the assembly including the base element (20) and the assembly of the containers and the connectors as shown in Figure 4, is considered as following a grid pattern).

Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kendall (US Patent Application Publication No. 2018/0133614).
Regarding claim 1,4 and 7, Kendall discloses modular playing block system, comprising: at least one storage container (200 and other non-cub blocks as disclosed in paragraph 31), wherein: the at least one storage container is removably connected with each other (for example, as shown in Figure 1, the storage containers (200a and 200b) are removably connected to each other), the at least one storage container is of different size and shapes (for example, as shown in Figure 4 each container have different sizes), the at least one storage container has a plurality of holes (as shown in Figures 2 and 4, each container have plurality of holes), a plurality of connectors (see elements 300a-300d as shown in Figure 11), wherein each of the plurality of connectors is inserted in a hole of the plurality of holes to form different arrangements (see abstract), and each of the plurality of connectors act as a support for the arrangements (the connectors are capable of acting as a support).
Regarding claim 5, paragraph 56 color variation for the assembly parts is disclosed.

Claims 1, 3, 4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schreff et al. (US Patent Application Publication No. 20090137184).
Regarding claim 1,4 and 7, Shreff discloses modular playing block system, comprising: at least one storage container 3), wherein: the at least one storage container is removably connected with each other (for example, as shown in Figure 14, the storage containers (3) are removably connected to storage container (4)), the at least one storage container is of different size and shapes (elements 3 and 4 have different size and shape as shown in Figure 14), the at least one storage container has a plurality of holes (as shown in Figure 14, container (3) has plurality of holes), a plurality of connectors (elements 1 and 2), wherein each of the plurality of connectors is inserted in a hole of the plurality of holes to form different arrangements (see Figure 14), and each of the plurality of connectors act as a support for the arrangements (the connectors are capable of acting as a support).
Regarding claims 3 and 9, paragraph 80 disclose that the toy could be made of wood. See also claim 10.
Regarding claim 6, when the connectors 1 and 2 are inserted in the holes of container element 3, and when left on a surface as an assembly, the recited feature of the claim is considered as being met.
Regarding claims 8 and 10, as shown in Figure 14, container (3) has holes of different shapes and sizes (see the top circular hole and side slots on the faces of the container).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Palenik.
Palenik discloses the recited features as disclosed above. The reference states that the material used could be a common material but it does not explicitly disclose if the material used could be wood. It would have been obvious to one having ordinary skill in the art before the effective filling to use any material including commonly used wood material as recited, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Palenik in view of J. Mindel (US Patent No. 2,623,303).
Palenik does not disclose if the holes could be of different shapes and sizes. However providing  a toy that has different shapes and sizes is not a new concept and Mindel one example of reference that teaches this concept (see the different shapes and sizes of the holes (38-41 that are to accommodate elements that have matching sizes and shapes (45-48). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the Palenik reference with holes that have different shapes and sizes as taught by Mindel in order to make the device more entertaining, educational and challenging.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Palenik in view of Benedict (US Patent No. 5,013,245).
Palenik does not explicitly disclose if the storage container could have different colors. However the use of colors in a playing device is not a new concept and Benedict is one reference that taches containers having different colors (see all the different colors as shown in Figure 16). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the Palenik device with colors as taught by Benedict so that the device of Palenik could also be used to reinforce learning of many different disciplines by varied uses of sight as disclosed in column 1 lines 56-57 of the Benedict reference.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/           Primary Examiner, Art Unit 3711